Citation Nr: 0600369	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-06 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
impairment of the femur, left leg, currently evaluated as 30 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in North Little Rock, Arkansas 
(RO).

During the November 2003 video hearing before the Board, the 
veteran raised the issue of entitlement to service connection 
for a right leg disorder, to include as secondary to his 
service-connected left leg disability.  As there is no 
evidence that this issue has been addressed by the RO, it is 
again referred to the RO for appropriate disposition.  


FINDING OF FACT

The veteran's service-connected impairment of the femur, left 
leg, is manifested by an old, healed, fracture, in the left 
femur, a well-healed, 15 centimeter long postoperative scar, 
a left leg length discrepancy of 3 centimeters, and chronic 
left leg pain from hip to knee, but with no arthritis in the 
hip or knee, and no functional loss as due specifically to 
the left leg disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
disabling for impairment of the femur, left leg, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71, Diagnostic Code 5255 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Unfortunately, notice to the veteran was 
not done in this case until later in the claims process.  
Nevertheless, in March 2004, the RO sent the veteran a letter 
that informed the veteran of the requirements needed to 
establish an increased rating.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The veteran was notified of the need for VA 
examinations, and they were accorded him in August 2000, July 
2001, and January 2005.  The veteran was asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities (Schedule), but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

An April 2000 VA treatment record noted that the veteran 
reported left femur pain, from hip to knee, that was 
accompanied by occasional "giving way" sensations.  There 
was full strength in the extensor hallucis longus, plantar 
flexors, dorsiflexors, quadriceps, hamstrings, hip flexor, 
hip abductors, and hip adductors.  Range of motion in the 
left knee was from 0 to 115 degrees; left hip flexion was to 
100 degrees, and internal and external rotation was to 25-30 
degrees.  The impression was femoral pain.  A left femur x-
ray showed an intramedullary rod traversing the area of the 
inservice proximal femur fracture.  There was no change in 
the rod, alignment, or fixation screws, specifically, when 
current x-rays were compared to those taken in November 1997.  
There also remained extensive periosteal cortical hypertrophy 
at the site of the prior fracture, also not significantly 
changed.  The impression was persistent indwelling 
intramedullary rod, traversing prior fracture, with little 
significant change from November 1997.  A left hip x-ray 
showed that the femoral head was of normal contour and 
density.  The impression was unremarkable hip with indwelling 
intramedullary rod in the left femur traversing prior 
fracture.  

In August 2000, a VA bones examination was conducted.  The 
veteran reported left femur pain that was not alleviated by 
medication, and increased with walking.  He also reported 
experiencing swelling and instability.  Physical examination 
showed intact sensation.  There was full strength in the 
extensor hallucis longus, dorsiflexors, plantar flexors, 
quadriceps, hamstrings, hip adductors, and hip abductors.  
The left hip had adduction to 7 degrees, abduction to 23 
degrees, flexion to 128 degrees, external rotation to 17 
degrees, and internal rotation to 3 degrees.  The left knee 
had a range of motion from 0 to 92 degrees, with minimal 
crepitance.  The left greater trochanteric bursa was tender 
to palpation.  The surgical scar was well-healed.  The 
impression was status post 1978 femur fracture, treated with 
intramedullary nail.  The examiner noted that the veteran 
continued to have pain in the greater trochanteric area, and 
opined that the veteran would benefit from removal of the 
intramedullary nail, as it might relieve his symptoms.

In July 2001, an additional VA bones examination was 
conducted.  The veteran reported constant femoral region 
pain, unrelieved by antiarthritic medication.  He stated that 
he experienced increased pain with activity and weather 
change.  He reported experiencing functional loss after 
standing more than 10 minutes, or squatting.  He also 
reported occasional numbness and weakness in his leg, and 
that he used a cane at all times to assist with walking.  
Physical examination revealed a well-healed, nontender, 17 
centimeter long vertical scar over the left lateral thigh.  
The length of the left leg from iliac crest to heel was 102 
centimeters, and the length of that same measurement of the 
right leg was 104 centimeters.  Strength was diminished 25 
percent in the left lower extremity.  Sensation was intact.  
The veteran was unable to squat, and walked with a moderate 
limp.  The diagnosis was residuals, fractured left femur, 
postoperative.  

VA treatment records show that the veteran was issued a shoe 
lift in April 2002, and a custom-made left foot boot in 
August 2002.  An October 2002 VA orthopedic consultation note 
revealed that the veteran reported residual left length 
differential, but that he was "doing better" since being 
issued a shoe lift.  Physical examination showed no hip 
irritability, soft calves, and leg lengths approximately 2 
centimeters shorter on the left.  The plan was to continue 
use of the shoe lifts.  An accompanying left femur x-ray 
showed an intramedullary rod in the left femur, with 
hypertrophic bone formation at the site of the prior 
fracture, and presence of surgical screws.  No acute fracture 
was identified, and the radiologist noted that there was no 
significant change since the last x-ray in April 2000.

An October 2003 orthopedic consultation note revealed that 
the veteran reported leg pain from hip to ankle when 
standing, with instability.  He rated the pain as 8/10 or 
9/10, with no relief from nonprescription medications, and 
stated that the pain increased with weather changes.  He also 
reported accompanying back pain and that he used a cane to 
walk.  Physical examination found good capillary refill, 
normal strength in extensor hallucis longus, plantar flexors, 
dorsiflexors, quadriceps, hamstrings, and hips.  Range of 
motion testing revealed external rotation was to 25 degrees, 
and internal rotation was to 10 degrees, with pain in the 
iliac area.  The veteran's greater trochanter, bilaterally, 
and back were nontender.  Sensation was intact.  Accompanying 
x-rays showed an intramedullary rod extending through the 
length of the femur, and an old healed fracture at the 
proximal shaft of the left femur, with orthopedic screws 
traversing the fracture site.  The radiologist noted 
localized periosteal thickening, and elevation adjacent to 
the healed fracture, which was unchanged from exam of October 
2002.  There were no new or acute abnormalities, and no 
definite findings to suggest osteomyelitis.  

In November 2003, a video hearing was conducted before a 
member of the Board.  The veteran reported that his left leg 
pain had increased since the July 2001 VA examination.  He 
noted that he experienced fatiguability, incoordination, pain 
on movement, and weakness in his left leg.  Additionally, he 
noted that he experienced lower back pain as a result of his 
left leg disability, specifically as due to the differential 
in length between the left leg and the right leg.

In January 2005, subsequent to a Board remand, an additional 
VA bones examination was conducted.  The veteran reported 
constant pain in his entire left leg that originated in his 
back, and radiated down the leg.  He reported no tingling or 
numbness, but did note weakness.  He stated that he was not 
working, due to unrelated health problems.  He used a cane to 
help him walk, and had a left shoe insert of approximately 3 
centimeters.  Physical examination found that left leg muscle 
strength was 4/5.  Length of the left leg was 3 centimeters 
less than the right leg.  Sensation was intact, and pulses 
were good.  Range of motion testing of the left hip found 
flexion to 90 degrees, but the examiner noted that during 
testing the veteran felt that "it pull[ed] on his back, and 
he has pain away from the hip joint whenever he flexes the 
hip joint."  Range of motion testing of the left knee showed 
extension to 0 degrees, and flexion to 120 degrees, with 
relatively no pain.  The leg was not excessively 
uncoordinated on ambulation.  There was no instability on any 
other joints.  There was a well-healed, 15 centimeter scar on 
the lateral side of the left leg.  There was vague tenderness 
to palpation in the midshaft of the left femur, but the 
origin of the pain was in the left side of the lower back.  
The range of motion in the leg was not limited by pain, but 
the range of motion in the back was, as the straight leg 
raise test was positive on the left.  The examiner reviewed 
the veteran's prior x-rays, to include the July 2001 left 
femur x-ray, and concluded that the veteran did not have 
arthritis in the hip or knee.  

The assessment was left femur fracture, now well-healed 
without any surrounding arthritis in the infected joints, and 
a leg length discrepancy as a result of the inservice injury.  
The examiner concluded that the veteran's leg pain and other 
symptoms originated with his lumbar strain.  Concurrent x-ray 
of the left femur showed an old healed fracture of the 
midshaft, with a metallic internal fixation device present.  
Arterial vascular calcification was noted in the soft 
tissues.  There was an old shrapnel wound.  The examiner 
noted that the July 2001 x-ray was similar to the current 
one, in that the veteran had a gunshot wound to the leg that 
required intramedullary fixation for the fracture, and that 
the remnants from the gunshot wound still remained.  

Service connection for shortening of the bones of the left 
lower extremity was granted as secondary to the veteran's 
service-connected left femur fracture and a separate 10 
percent evaluation was assigned under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5275 (2005). 

The veteran's service-connected impairment of the femur, left 
leg, is currently evaluated as 30 percent disabling under 
Diagnostic Code 5255.  38 C.F.R. § 4.71, Diagnostic Code 
5255.  Diagnostic Code 5255 provides for assignment of 
ratings in evaluating impairment of the femur.  A 30 percent 
disabling evaluation is warranted for impairment due to 
malunion of the femur with marked knee or hip disability.  
Id.  The Schedule also provides for the assignment of a 60 
percent evaluation for either fracture of surgical neck of 
the femur with false joint, or for fracture of shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, and weightbearing preserved with the aid of a brace.  
Id.  Finally, assignment of an 80 percent evaluation is 
warranted for a spiral or oblique fracture of shaft or 
anatomical neck of the femur, with nonunion, and loose 
motion.  Id.

The evidence of record does not support an evaluation in 
excess of 30 percent disabling for the veteran's service-
connected impairment of the femur, left leg, under Diagnostic 
Code 5255.  Reports from VA examinations in August 2000, July 
2001, and January 2005, as well as from numerous x-rays and 
other physical examinations of record, do not show nonunion 
of the femur with weightbearing preserved with the aid of a 
brace, or false joint.  As such, an evaluation greater than 
30 percent disabling under Diagnostic Code 5255 is not for 
assignment.

The Board has considered other diagnostic codes relating to 
the hip and thigh.  Diagnostic Code 5250 is not for 
application since the evidence does not show ankylosis of the 
left hip.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2005).  
Diagnostic Code 5251 is not for application, as extension has 
not been shown to be limited to 5 degrees.  Additionally, a 
10 percent evaluation is the highest rating under Diagnostic 
Code 5251, and therefore, the current 30 percent rating is 
more favorable to the veteran.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251 (2005).  Diagnostic Code 5252, for limitation of 
flexion of the thigh, is also not for assignment, as the 
evidence of record shows that the left leg does not 
experience flexion limited to 10 degrees, which is the 
required criteria for an evaluation in excess of 30 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252 
(2005).  Diagnostic Code 5253, for impairment of the thigh, 
is not applicable because it has not been shown that the 
veteran experiences limitation of abduction of the thigh, in 
motion lost, beyond 10 degrees, limitation of adduction of 
the thigh, to the extent that he cannot cross his legs, or 
limitation of rotation of the thigh, to the extent that he 
cannot toe-out more than 15 degrees in the left leg.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5253 (2005).  Finally, 
Diagnostic Code 5254 is not for application since the 
evidence does not show a flail joint in the left hip.  
38 C.F.R. § 4.71, Diagnostic Code 5254 (2005).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans' Claims held that 38 C.F.R. §§ 4.40, 
4.45 (2005) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, 
"functional loss" of a musculoskeletal disability must be 
considered separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40.  
Factors involved in evaluating, and rating, disabilities of 
the joints include: weakness; fatigability; lack of 
coordination; restricted or excess movement of the joint; or, 
pain on movement.  38 C.F.R. § 4.45.  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors that must 
be considered when rating the veteran's joint injury.  
DeLuca, 8 Vet. App. at 206-07. 

However, the medical evidence shows that the veteran does not 
experience functional loss due to his service-connected 
impairment of the femur, left leg.  During the veteran's 
November 2003 video hearing before the Board, he reported 
fatiguability, incoordination, weakness, and pain on 
extensive use or prolonged standing.  However, the January 
2005 VA examiner specifically stated that "all of [the 
veteran's] symptoms . . . [are] coming from his low back[.]"  
Accordingly, the symptomatology reported by the veteran does 
not equate with functional loss for the purposes of the 
veteran's service-connected left leg disability.  
Additionally, although it was noted that the veteran's range 
of motion on examination was limited by pain, it is not shown 
to limit motion of the leg to the extent that would warrant a 
rating in excess of the currently assigned 30 percent.  See 
38 C.F.R. §§ 5251, 5252, 5253.  

The Board has also considered the issue of whether the 
veteran's service-connected impairment of the femur, left 
leg, presents an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extraschedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b) (2005); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  In this regard, the 
Board notes that the evidence does not show that the 
veteran's service-connected impairment of the femur, left 
leg, interferes markedly with employment beyond that 
contemplated in the assigned rating, nor does it warrant 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  The veteran specifically stated during his 
January 2005 VA examination that he was not working, but that 
his lack of employment was due to his other medical problems, 
to include history of heart attack, as opposed to his left 
leg disability.  Therefore, in the absence of such factors, 
the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, the RO's decision not to refer this 
issue to the Chief Benefits Director or the Director, 
Compensation and Pension Service was correct.  


Accordingly, an evaluation in excess of 30 percent disabling 
for the veteran's service-connected impairment of the femur, 
left leg, is not warranted.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt.  However, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 30 percent disabling for service-
connected impairment of the femur, left leg, is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


